Citation Nr: 1119234	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  04-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an initial disability rating higher than 0 percent for residuals of a left ankle sprain prior to March 14, 2005, and a rating higher than 10 percent from that date onwards.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and three of his service comrades


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965 and from November 1990 to June 1991.  He also had various periods of other service in the Army National Guard from December 1982 to December 1987 on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In July 2005, to support his claims, at the time there were several on appeal, the Veteran and three of his service comrades testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.

The Board subsequently issued a decision in September 2005 denying the Veteran's claims for service connection for residuals of a back injury and for a right knee disorder.  But the Board reopened his claim for service connection for a cervical spine disorder- on the basis of new and material evidence, and then proceeded to remand this claim the RO, via the Appeals Management Center (AMC), to schedule him for a VA orthopedic examination for a medical opinion indicating whether his cervical spine disorder is attributable to his military service and, in particular, a neck injury.  The Board also remanded his claim for a rating higher than 0 percent (i.e., for a compensable rating) for the residuals of a left ankle sprain for an examination to determine the current severity of this disability.

In a November 2005 rating decision, on remand, the RO granted service connection for a cervical neck strain (initially claimed as degenerative disc disease of the cervical spine, as a residual of a neck injury).  The RO assigned an initial 10 percent rating for this disability, retroactively effective from August 21, 2002.

The Veteran did not appeal either the rating or effective date assigned for his cervical neck strain.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997) (indicating he must separately appeal these downstream issues).  Therefore, the only issue remaining on appeal concerns the rating for his left ankle disability because, in that same November 2005 decision, the RO also increased the rating for this left ankle disability from 0 to 10 percent, effective March 14, 2005.  But he has since continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  So the issue now on appeal is whether he was entitled to a rating higher than 0 percent for this disability prior to March 14, 2005, and whether he has been entitled to a rating higher than 10 percent since that date.

The Veteran's representative indicated in a June 2006 statement that he would like the previously denied claim for service connection for residuals of a back injury reopened - on the basis of new and material evidence, and that the Veteran is also filing other claims for peripheral neuropathy and posttraumatic stress disorder (PTSD).  However, as the Agency of Original Jurisdiction (AOJ), the RO has not initially adjudicated these additional claims.  Therefore, the Board does not have jurisdiction to consider them at this point in time, and they are referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The Board issued a decision in November 2007 denying the Veteran's claim for a rating higher than 0 percent for his left ankle disability prior to March 14, 2005, and denying a rating higher than 10 percent for this disability since that date.  He appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In an August 2010 memorandum decision, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified.

The Board, in turn, is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In vacating the Board's prior decision, the Court determined the Board had failed to:  1) consider the effect pain additionally limits or further restricts the range of motion in the Veteran's left ankle - as required by DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) and 38 C.F.R. §§ 4.40 and 4.45; 2) misconstrued the results of an October 2003 VA examination as it pertains to his chronic pain caused by this left ankle disability; and 3) did not take into consideration evidence suggesting he was entitled to the higher 10 percent rating for this disability at an earlier effective date, as determined by 38 U.S.C. § 5110(b)(2).  See also Harper v. Brown, 10 Vet. App. 125, 126 (1997).

The Court also determined the Board had failed to ensure compliance with a September 2005 remand directive concerning the conducting of a VA examination later in September 2005, including especially insofar as obtaining the final version of that examination report.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating a remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  But see, too, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (clarifying there need only be "substantial", not "exact", compliance).

Since the record currently before the Board only contains the preliminary version of that September 2005 VA examination report (with handwritten edits or markups throughout), the final version must be obtained and associated with the claims file for consideration in this appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examination, and also describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

Because this appeal has been ongoing for several years, including for at least 3 additional years following the Board's November 2007 decision and the Court's August 2010 vacating of that decision, the Veteran's left ankle has not been evaluated since that September 2005 VA examination mentioned.  He therefore needs to be reexamined to reassess the severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for his left ankle disability, the records of which have not previously been obtained.  If he has, and these additional records are not in the file, then obtain them for consideration.

2.  Specifically obtain the final version of the September 2005 VA examination report.

*If attempts to obtain any additional records identified in paragraphs 1 & 2 are unsuccessful, and, after any necessary follow-up requests, it eventually is determined that further attempts to obtain them would be futile, then document these efforts in the claims file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

3.  Upon receipt of all additional evidence identified in paragraphs 1 & 2, schedule another VA examination to reassess the severity of the Veteran's left ankle disability.

Conduct all necessary diagnostic testing and evaluation needed to make this important determination, including measuring the range of motion of this ankle.

When determining range of motion, it is especially important the designated examiner indicate whether there are objective clinical indications of pain or painful motion, weakness, premature or excess fatigability, and incoordination, and if there are, whether the Veteran has additional functional impairment in his left ankle as a consequence - including additional limitation of motion above and beyond that shown on examination, such as during prolonged, repetitive use of this ankle or when his symptoms are most problematic ("flare ups").  And, if possible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, and 4.59.


As well, medical opinion is needed concerning whether there are objective clinical indications of instability or laxity (and, if there are, whether the instability and/or laxity is slight, moderate or severe).

To facilitate making these important determinations, it is absolutely imperative the examiner reviews the claims file for the pertinent medical and other history, including a complete copy of this remand and the Court's August 2010 memorandum decision.

*The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

4.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Board intimates no opinion as to the ultimate outcome of this appeal.  The Veteran need take no action unless otherwise notified.  He has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



